Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 19, 2014

The Court of Appeals hereby passes the following order:

A15A0729. KENNETH FRED PONDER v. THE STATE.

      Kenneth Fred Ponder was convicted of malice murder. Following the denial
of his motion for new trial, Ponder appealed to this Court. Under our Constitution,
however, the Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” See Ga. Const. of 1983, Art.
VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 17-10-30 (b); Neal
v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring); see also
State v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984) (directing this Court to
transfer “all cases in which either a sentence of death or of life imprisonment has been
imposed upon conviction of murder”). Accordingly, Ponder’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             12/19/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.